DETAILED ACTION
This action is in response to applicant’s amendment received on May 27th, 2021.
Terminal Disclaimer
The terminal disclaimer filed on May 27th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,292,831 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (U.S. Patent 8,078,283).
Cowan discloses a device (for example see Figures 6a-6b) comprising at least one implantable component, such as a spinal cage implant (column 4 lines 21-35) or a substantially flexible film structure (column 7 lines 32-37), and at least one non-implantable component (50). The implantable component includes an implant body, a set of two electrodes (84) conductively isolated from the implant body and exposed at a set of distinct electrode sites on the external surfaces of the implant body, and implant circuitry (81 and 82) including implant receiver circuitry and implant control circuitry (14; column 6 line 62 to column 7 line 4), wherein the implant circuitry is integral with the 
Regarding the device comprising a set of three electrodes, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Cowan further comprising a set of three electrodes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding the electrode sites having different geometries, Cowan discloses that the electrodes may include different shapes, i.e. round, long, segmented, etc., in order to increase surface area or control current density (column 6 lines 32-34). It would have been an obvious matter of design choice to one skilled in the art at the time the .
Claims 2, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (U.S. Patent 8,078,283) in view of Nycz (U.S. Patent 8,078,282).
Cowan discloses the invention as claimed except for the implant control circuitry being configured to update the polarity of an electrode and magnitude of electrical current flowing through the electrode in the set of electrodes. Nycx teaches a device comprising an implantable component and a non-implantable component, wherein the implantable component further includes implant control circuitry (102) configured to control the flow and characteristics of current through a set of electrodes (column 5 lines 19-39) and configured to monitor bone growth/impedence (column 6 lines 48-66), wherein the implant control circuitry is configured to update the polarity of an electrode based on an impedance profile in order to control bone growth near the implantable component. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cowen wherein the implant control circuitry is configured to control the flow and characteristics of current through a set of electrodes (column 5 lines 19-39) and configured to monitor bone growth/impedence (column 6 lines 48-66), wherein the implant control circuitry is configured to update the 
The device of Cowen as modified by Nycz discloses a device wherein the implant control circuitry is configured to change the polarity, magnitude, frequency, and duty cycle of the current flowing through the electrodes (see column 7 line 46 to column 8 line 16 of Nycz; by changing the voltages the direction of flow can be changed which also changes the polarity of the electrodes) and wherein the implant control circuitry is capable of measuring the impedance, i.e. the bone density, between the electrodes to generate an impedance profile used to control the polarity and magnitude of the current in the electrodes (column 6 lines 48-66).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan (U.S. Patent 8,078,283) in view of Nycz (U.S. Patent 8,078,282) further in view of Greatbatch (U.S. Patent 4,313,438).
The invention of Cowan as modified by Nycz discloses the invention as claimed except for an electrode being a cathode is a first mode and an anode in a second mode. Greatbatch teaches a device comprising an electrode (12), wherein the electrode is a cathode in a first stimulation mode and is an anode in a second stimulation mode in order to create a germicidal environment and to promote healing of tissue (column 2 lines 54-59). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cowan as modified by Nycz wherein a first electrode is a cathode in a first stimulation more and an anode in a second simulation more in view of Greatbatch in order to create a germicidal environment and to promote healing of tissue.
8 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan (U.S. Patent 8,078,283) in view of Nycz (U.S. Patent 8,078,282) further in view of Erickson (U.S. Patent 5,565,005).
The device of Cowan as modified by Nycz discloses the invention as claimed except for the implant circuitry further including implant communication circuitry. Erickson teaches a device comprising a non-implantable component (23) and an implantable component (10), wherein the implantable component includes implant circuitry having implant communication circuitry capable of transmitting impedance profiles to the non-implantable component in order to transmit data between the implantable component and the non-implantable component. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the invention of Cowan as modified by Nycz wherein the implant circuitry further includes implant communication circuitry in view of Erickson in order to transmit data between the implantable component and the non-implantable component.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan (U.S. Patent 8,078,283) in view of Mashiach (U.S. Publication 2014/0371823).
The device of Cowan discloses the invention as claimed except for the implant circuitry having a diagnostic mode. Mashiach teaches a device comprising circuitry (144; page 19 paragraph 165) having a diagnostics mode in order to monitor operation of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cowan wherein the implant circuitry includes a diagnostic mode in view of Mashiach in order to monitor operation of the device. 
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan (U.S. Patent 8,078,283) in view of Ren (U.S. Publication 2015/0187320).
Cowan discloses the invention as claimed except for the implant control circuitry further includes a set of logic inputs coupled via an end stage gate system. Ren teaches a device comprising control circuitry including a set of logic inputs coupled via an end stage gate system in order to provide a circuit that is more efficient in power usage. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the implant control circuit wherein a set of login inputs are coupled via an end stage gate system in view of Ren in order to provide a circuit that is more efficient in power usage. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan (U.S. Patent 8,078,283) in view of in view of Nycz (U.S. Patent 8,078,282) further in view of Paolucci (U.S. Publication 2005/0216702).
The device of Cowan as modified by Nycz discloses the invention as claimed except for the electrodes being coupled to the bone growth monitoring circuitry through multiplexers and demultiplexers. Paolucci teaches a device comprising circuitry further including multiplexers and demultiplexers coupled between different components of the circuitry in order to provide a faster processing circuit. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cowan as modified by Nycz wherein the electrodes are coupled to the bone . 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (U.S. Patent 8,078,283) in view of Nycz (U.S. Patent 8,078,282).
Cowan discloses a device (for example see Figures 6a-6b) comprising at least one implantable component, such as a spinal cage implant (column 4 lines 21-35) or a substantially flexible film structure (column 7 lines 32-37), and at least one non-implantable component (50). The implantable component includes an implant body, a set of two electrodes (84) conductively isolated from the implant body and exposed at a set of distinct electrode sites on the external surfaces of the implant body, and implant circuitry (81 and 82) including implant receiver circuitry and implant control circuitry (14; column 6 line 62 to column 7 line 4), wherein the implant circuitry is integral with the implant body and wherein the two electrodes are conductively coupled to the implant control circuitry. The non-implantable component includes a power source and transmitter circuitry that couples with the implant receiver circuitry, wherein the transmitter circuitry and the implant receiver circuitry use acoustic energy, i.e. a wireless power signal. The device further comprises impedance measurement circuitry (sensors 11 configured to measure impedance and signal processing circuitry 12) conductively coupled to the electrodes to measure a response to the treatment (the signal processing circuity receives data from the sensors, i.e. measures the impedance between the electrodes with the sensors), coupled to the implant control circuitry to adjust delivery of treatment (generate an impedance profile based on the date received from the sensors to adjust the treatment), and coupled to the transmitter circuitry to deliver information 
Regarding the device comprising a set of three electrodes, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Cowan further comprising a set of three electrodes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Cowan discloses the invention as claimed except for the implant control circuitry being configured to update the polarity of an electrode and magnitude of stimulation. Nycx teaches a device comprising an implantable component and a non-implantable component, wherein the implantable component further includes implant control circuitry (102) configured to control the flow and characteristics of current through a set of electrodes (column 5 lines 19-39) and configured to monitor bone growth/impedence (column 6 lines 48-66) to control the stimulation provided by the device, wherein the implant control circuitry is configured to update the polarity of an electrode based on an impedance profile in order to control bone growth near the implantable component. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cowen wherein the implant control circuitry is configured to control the flow and characteristics of current through a set of electrodes (column 5 lines 19-39) and configured to monitor bone growth/impedence to control stimulation provided by the device(column 6 lines 48-66), wherein the implant control 
The device of Cowen as modified by Nycz discloses a device wherein the implant control circuitry is configured to change the polarity, magnitude, frequency, and duty cycle of the current flowing through the electrodes (see column 7 line 46 to column 8 line 16 of Nycz; by changing the voltages the direction of flow can be changed which also changes the polarity of the electrodes) and wherein the implant control circuitry is capable of measuring the impedance, i.e. the bone density, between the electrodes to generate an impedance profile used to control the polarity and magnitude of the current in the electrodes (column 6 lines 48-66).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan (U.S. Patent 8,078,283) in view of Nycz (U.S. Patent 8,078,282) further in view of Greatbatch (U.S. Patent 4,313,438).
The invention of Cowan as modified by Nycz discloses the invention as claimed except for an electrode being a cathode is a first mode and an anode in a second mode, i.e. actively switching the electrodes from anode to cathode and vice versa. Greatbatch teaches a device comprising an electrode (12), wherein the electrode is a cathode in a first stimulation mode and is an anode in a second stimulation mode in order to create a germicidal environment and to promote healing of tissue (column 2 lines 54-59). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cowan as modified by Nycz wherein a first electrode is a cathode in a first stimulation more and an anode in a second simulation more in .
Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 27th, 2021 have been fully considered but they are not persuasive. The applicant’s arguments are directed towards the new limitations added by the amendments, which are discussed in the new grounds of rejection provide by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775